DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Decision on Petition under 37 CFR 1.83(a)(2)
The petition filed 04/07/2022 regarding color drawings has been granted.  A copy of the decision was mailed to Applicants on 05/09/2022.

Status of Claims
Claim 7 is cancelled.  Claims 1-6 and 8-20 are pending in this application and examined in this Office Action.  The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  Applicant’s arguments are addressed at the end of the Office Action.

Status of Rejections
	1.	The rejection of claims 16-18 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because they are directed to natural products is maintained.  The rejection is recast below in view of the amendments to the claims.  

	2.	The rejection of claims 1-15, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for culturing mesodermal cells in media comprising VEGF, FGF, a Notch agonist, a TGF β inhibitor and an inhibitor of inositol monophosphate (the Five Factor Media) at low density to obtain hemangioblasts does not reasonably provide enablement for obtaining hemangioblasts where 1) the mesodermal cells were cultured in media lacking a Notch agonist, a TGFB inhibitor and an inhibitor of inositol monophosphate (the Five Factor media) or 2) at high density is  withdrawn in view of the amendments to the claims.

3.	The rejection of claims 1, 3, 6-8, 10, 11, 15-19 under 35 U.S.C. 103 as being unpatentable over Wang et al (“TGFb  inhibition enhances the generation of hematopoietic progenitors from human ES cell-derived hemogenic endothelial cells using a stepwise strategy,” Cell Research (2012) 22:194-207) (Wang), Wang et al 2009 (“WNT and BMP signaling are both required for hematopoietic cell development from human ES cells,” Stem Cell Research Vol. 3, Issues 2-3, September—November 2009, Pages 113-125); Kennedy et al (“Development of the hemangioblast defines the onset of hematopoiesis in human ES cell differentiation culture,” BLOOD, 1 APRIL 2007, VOLUME 109, NUMBER 7) (Kennedy) and Lengerke et al (“Hematopoietic Development from Human Induced Pluripotent Stem Cell,” Hematopoietic Stem Cells Vil: Ann. N.Y. Acad. Sci. 1176: 219-227 (2009) (Lengerke) is withdrawn and recast below in view of the amendments to the claims.

	4.	The rejection of claims 1, 4, 5, 7, 13, 14, 19 under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy and Lengerke as applied to claims 1, 3, 6-8, 10, 11, 15-19 above and further in view of Zhang et al (US 2014/0248696) (Zhang), Huang et al (“Haematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors,” Stem Cell Research (2013) 11, 1273- 1287) (Huang) and Cerdan et al (“Novel roles for Notch, Wnt and Hedgehog in hematopoiesis derived from human pluripotent stem cells,” Int. J. Dev. Biol. 54: 955-964 (2010)) (Cerdan) is withdrawn and recast below in view of the amendments to the claims.

	5.	The rejection of claims 2, 12 and 20 under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy, Lengerke, Zhang and Huang as applied to claims 1, 3, 6-8, 10, 11, 15-19 above and further in view of Giorgia et al (WO 2010/096746) (Giorgia) is withdrawn and recast below in view of the amendments to the claims.

Recast/Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to natural products.

Broadest Reasonable Interpretation of the Claim as a Whole

The claimed invention (claim 16) is directed to a substantially pure, isolated population of hematopoietic progenitor cells obtained according to the method of claim of claim 1.  The amendments to claim 1 do not change the structural characteristics of the cells of claim 16. 
 Claim 17 recites: The isolated population of claim 16 comprising at least 90% hematopoietic progenitor cells. 
Claim 18 recites: The isolated population of claim 16 comprising at least 99% hematopoietic progenitor cells.

As recited in claim 16, no structural characteristics are identified (or changed by the amendments to claim 1) and therefore the characteristics of the hematopoietic progenitor cell population are not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed hematopoietic population of cells is described by function only and cell populations having that function are taught in the art for the same purpose. The claimed genus of hematopoietic cell populations embraces naturally occurring cell populations as shown by the prior art references, below. See, Lengerke, abstract, disclosing CD34+CD45+ cell population.

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. In the instant case, claim 16 is directed to a hematopoietic progenitor cell population, a composition of matter, a statutory category.

Under Revised Step 2A, Prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claimed is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, the cell population is a naturally occurring product (a hematopoetic progenitor cell population) as disclosed by Lengerke et al (below). Because the claimed cell population is the same as a product of nature, it falls within a judicial exception. Lengerke discloses a CD34+CD45+ cell population (Abstract).

Under Step 2A, Prong 2 of the analysis, ii must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the hematopoetic progenitor cell population} into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.

Under Step 26, ii must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 16 fails to recite any additional elements that amour to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Regarding dependent claims 17 and 18, the claims encompass nothing more than the hematopoetic progenitor cell population. Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 3-6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (above),  Wang 2009 (above), Kennedy (above) and Lengerke (above), Zhang (above), Cerdan (above), Huang (above) and Klein (above).  

	Wang discloses (figure 7) a 4 step differentiation strategy of hESCs (claim 11) by recapitulating embryonic hematopoiesis through BRACHYURY+ early mesoderm induction (the claimed “wherein the mesoderm cells express one or more mesodermal markers... Brachyury (T); claim 3)(page 195, left column, bottom paragraph) and CD43+ CD45+ progenitor generation using a chemically defined strategy (the claimed “whereby a cell population comprising CD34+CD45+ hematopoietic progenitor cells is obtained;” claim 1, last part).
	 Wang discloses that hESCs (the claimed embryonic stem cells, claim 11) are cultured in Activin A (claim 10), BMP4 (claim 10; claim 19, first part) and bFGF (claim 19, first part) and that the factors are required to generate early mesoderm cells (fig 7) which are BRACHYURY+/KDR+ and that VEGF is essential to and sufficient to induce HE cells into hematopoietic cells (figure 7) (claim 19, first part).  Wang discloses mesoderm cells were cultured at stage 2 in for 3 days with VEGF and FGF (figure 1) (claim 1, part 1) (the claimed “wherein the mesoderm cells are obtained from human pluripotent stem cells in vitro;” claim 1, part a, last part) (the claimed “FGF, VEGF;” claim 4).  Wang 2009 discloses the KDR (or FLK1) is a marker for hemangioblast mesoderm generated early in ES cell differentiation (page 119, right column, second paragraph). Wang discloses the chemically defined medium (CDM RPMI) can comprise insulin (insulin-transferrin-selenium)(page 205, Materials/Methods).  It would have been obvious to include insulin in CDMs in view of its inclusion in many commercially available CDMs as shown in applicants’ specification, for example Table 1.
	Wang further discloses culturing the cell population comprising the hemangioblast cells (cells which are BRACHYURY(T)+) in a second chemically defined medium comprising SCF, TPO and IL-3 (Fig 1 legend) (the claimed "culturing the hemangioblast cells in a second chemically-defined culture medium that comprises either (a) ...or (b) stem cell factor (SCF), IL-3, and thrombopoietin (TPO) (claim 1, part 2 (b); claim 6, claim 19, part 2(b)).
	Regarding the markers CD34+CD45+, Wang 2009 discloses the level of the CD34 maker rose steadily in a time dependent manner, especially in the presence WNT8a (page 115, left column, bottom paragraph).  Wang 2009 (Stem Cell Research) discloses that “Furthermore, the CD34brightCD31+ FLK1+ cell fraction is enriched for hemoangiogenic activity whereas CD34dimCD45+ cells are committed to the hematopoietic lineage” (page 114, left column, top paragraph). It would have been obvious to one of ordinary skill to include BMP4 in the culture media of mesoderm cells in view of the teachings of Lengerke that BMP4 induces hemangioblast formation (claim 10; claim 19, part 1).
	Regarding claim 8, Wang discloses the TGFB inhibitor is SB431542 (page 199, right column second full paragraph) (the claimed “TGFb inhibitor;” newly amended claim 1, part a).
	 Regarding claim 10, Wang discloses mesoderm cells were obtained by culturing hESCs (the claimed human pluripotent stem cells; claim 11) in a serum-free, albumin- free chemically- defined cell culture medium comprising Activin A and BMP4 for 2 days followed by 2 days of treatment with VEGF and bFGF and followed by two day VEGF+bFGF+SB 431542 treatment (a TGFB inhibitor; claim 8) (page 199, left column, second paragraph). Wang 2009 discloses WNT and bone morphogenetic protein (BMP) signaling are indispensable in the specification and formation of hemogenic mesoderm (page 114, left column, second paragraph). Wang 2009 discloses WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph). Wang discloses addition of Wnt3 (the claimed “activator of Wnt/B signaling;” claim 10)  to culture media for differentiation of ES cells (page 122, right column).
	Wang 2009 discloses addition of Wnt to culture media (page 122, right column). It would have been obvious to one of ordinary skill to add a Wnt signaling agonist in view of the teachings of Wang2009 WNT is required for hematopoietic cell development (the claimed “activator of Wnt/B catenin signaling;” claim 10). 
	Kennedy discloses (page 2679, left column, Introduction, first paragraph) that the hemangioblast expresses the receptor tyrosine kinase Flk1 and the mesodermal gene T (BRACHYURY), indicating that it represents a mesoderm cell undergoing mesoderm specification to the hematopoietic and vascular lineages (the claimed hemangioblast). Therefore, the cell population of Wang, expressing the BRACHYURY(T) gene (figure 1, stage 2) (claim 3), is a cell population derived from mesoderm cells and comprising hemangioblast cells. 
	Wang and Kennedy taken together, disclose the claimed “culturing mesoderm cells in a first chemically-defined culture medium that comprises a fibroblast growth factor (FGF) and a vascular endothelial growth factor (VEGF), whereby a cell population comprising hemangioblast cells is obtained” (claim 1, part 1).
	Lengerke discloses (page 223) in human ESC, BMP4 together with cytokines, has been shown to induce mesoderm and hemangioblast formation under serum-free differentiation conditions and to augment formation of CD34+CD45+ cells.
	Lengerke discloses (page 222, right column) mesodermal cells displaying dual hematopoietic and endothelial potential are termed “hemangioblasts” and are FIk1+. Lengerke discloses (page 222, right column)  human hemangioblasts have been demonstrated in differentiating human ESC. Lengerke discloses (page 222, right column)  they are phenotypically less well described than in the mouse, yet are found in the CD34+CD45- cellular population and express KDR (VEGF receptor 2) and CD31. Lengerke discloses (page 222, right column) with maturation along the blood lineage, blood progenitors start expressing the hematopoietic antigen CD45. Lengerke discloses (page 222, right column) emergence of CD34+CD45+ cells correlates with derivation of hematopoietic progenitor cells. Lengerke discloses (page 223, right column, first full paragraph) in human ESC, BMP4 together with cytokines has been shown to induce mesoderm and hemangioblast formation under serum-free differentiation conditions and to augment formation of CD34+CD45+ cells (claim 19, part 1) (the claimed “whereby a cell population comprising hemangioblast cells is obtained;” claim 19, first part).
	Regarding claim 15, Lengerke discloses culture of EB derived differentiated hFib2-iPS5 cells shows robust formation of CD34+CD45+ cells at day 17 (figure 2). Lengerke discloses formation of cells Brachyury+ (the claimed mesoderm cells) between day 1 and day 9 (figure 2D) followed by further differentiation. It would have been obvious to one of ordinary skill to culture the cells and follow differentiation by marker expression in order to produce a substantially pure population of cells comprising hematopoietic progenitor cells (claim 16).
	Isolation or enrichment of the cell population to produce a substantially pure population is within the ordinary skill in the art (claim 16) as taught by Wang (page 205, right column “Fluorescence activated cell sorting’). Further, one of ordinary skill would be able to obtain cell populations having a desired percentage of progenitor cells by methods known in the art (claims 17, 18) such as further cell sorting as taught by Wang.
	Wang, Wang2009, Kennedy and Lengerke, taken together disclose culture of mesodermal cells in chemically defined culture media and obtaining a cell population comprising hemangioblasts. The documents taken together further disclose that hemangioblasts express the KDR/FLK1 marker and are found in the CD34+ cell population and with further maturation express the CD45 markers. The documents taken together disclose culture of mesodermal cells in the presence of BMP4 together with cytokines FGF and VEGF (claim 19, part 1) to obtain hemangioblast cells and that further culture with stem cell factor (SCF), IL-3, and thrombopoietin (TPO) and BMP4 induces/augments formation of CD34+CD45+ cells. Wang, Wang2009, Kennedy and Lengerke together disclose a method for obtaining CD34+CD45+ hematopoietic progenitor cells (claim 1, part 1 and part 2(b); claim 19, part 1 and part 2(b)) and a cell population of hematopoietic progenitor cells (claim 16) obtained by that method.

	Wang, Wang2009, Kennedy and Lengerke differ from the claims in that the documents fail to disclose the first culture media (mesoderm culture media) also comprises a Notch agonist (first issue) and an inhibitor of inositol monophosphate (second issue). 
	However,  Zhang, Cerdan, Huang and Klein cure the deficiency.
From above, Wang discloses the culture media for obtaining hemogenic mesoderm cells comprises the TGFb inhibitor SB431542 (page 199, left column, second paragraph) (claims 1 and 19, part 1 as newly amended). 

	A. 	Notch agonist (first issue):
	However, Zhang, Cerdan and Huang cure the deficiency.
	Zhang et al (US 2014/0248696) (Zhang), Huang et al (“Haematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors,” Stem Cell Research (2013) 11, 1273- 1287) (Huang) and Cerdan et al (“Novel roles for Notch, Wnt and Hedgehog in hematopoiesis derived from human pluripotent stem cells,” Int. J. Dev. Biol. 54: 955-964 (2010)) (Cerdan).
	Zhang discloses [0011] the Notch signaling pathway agonist (claim 1, part 2(a); claim 4, claim 5, claim 19, part 2(a)) can be histone deacetylase (HDAC) inhibitor or can be valproic acid (VPA) or suberoyl bis-hydroxamic acid (SBHA) (claim 5).
	Zhang discloses [0011] the Wnt signaling pathway agonist can be a GSK3 inhibitor (claim 13) such as CHIR99021 (claim 14) which would activate the Wnt signaling pathway [0031]. Regarding claim 14, the choice to utilize any of the other listed Gsk3 inhibitors is seen to be choice within the purview of one of ordinary skill in the art. One of ordinary skill would have had the reasonable expectation that substitution of a different Gsk3 inhibitor would have provided the same results as seen with CHIR99021, lacking evidence to the contrary.
	Huang discloses hematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors (Abstract). 
	Cerdan discloses activation of the Notch pathway may aid in stimulating the production of hematopoietic progenitor cells (page 957, right column, top paragraph). 
	It would have been obvious to one of ordinary skill to include the specific Notch agonists valproic acid (VPA) or suberoyl bishydroxamic acid (SBHA) (Claim 1, part 2(a), claim 4, claim 5, claim 19, part 2(a)), in the culture medium of Wang in view of the teachings of Huang and Cerdan that activation of the Notch pathway aids in production of hematopoietic progenitor cells.
	One of ordinary skill would have had a reasonable expectation of success in culturing mesoderm cells in the Wang media and obtaining hemangioblast cells in view of the teachings of Cerdan that Notch pathway agonists aids in stimulating the production of hematopoietic progenitor cells. 
	One of ordinary skill would have been motivated to obtain hemangioblast cells in order to obtain cells for further differentiation into CD34+CD45+ hematopoietic progenitor cells.

	B.	Inhibitor of inositol monophosphatase (second issue):
	However, Klein cures the deficiency.
	From above, Wang 2009 discloses WNT and bone morphogenetic protein (BMP) signaling are indispensable in the specification and formation of hemogenic mesoderm (page 114, left column, second paragraph). Wang 2009 discloses WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph). Wang discloses addition of Wnt3 to culture media for differentiation of ES cells (page 122, right column).
	Klein discloses L-690,330 is an inhibitor of IMPase activity (figure 1 figure legend) (claim 9). Klein discloses (column 4, top paragraph) GSK-3 is a negative regulator of the Wnt signaling pathway. Klein discloses L-690,330 is an inhibitor of Gsk3 and can be used to activate Wnt/signaling (column 28, top paragraph).
	It would have been obvious to one of ordinary skill to modify the Wang/Wang2009 culture media by substituting an inositol monophosphatase inhibitor such as L-690,330 for the Gsk3 inhibitor of Wang2009 in view of the teachings of Klein that L-690,330 is also a Gsk3 inhibitor (the claimed “inhibitor of inositol monophosphatase;” claim 19, part 1 as newly amended). The substitution is seen to be a choice amongst equivalents. 
	It would have been obvious to one of ordinary skill to add a Wnt signaling activator (the claimed “inositol monophosphatase inhibitor;” claim 1, part 1; claim19 part 1) to the culture medium of Wang/Wang2009 in view of the teachings of Wang2009 that WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).
	One of ordinary skill would have had a reasonable expectation of success in using an inositol monophosphatase inhibitor in the culture media and obtaining a population of hemangioblasts in view of the teachings of Klein disclosing L-690,330 is an inhibitor of Gsk3 and can be used to activate Wnt/signaling (column 28, top paragraph) and Wang2009 that WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).

	2.	Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wang 2009, Kennedy, Lengerke, Zhang,  Huang, Cerdan and Klein as applied to claims 1, 3-6, 8-11, 13-19 above and further in view of Giorgia et al (WO 2010/096746) (Giorgia). The teachings of Wang, Wang 2009, Kennedy, Lengerke, Zhang,  Huang, Cerdan and Klein above are incorporated herein in their entirety.
 
	Wang, Wang 2009, Kennedy, Lengerke, Zhang,  Huang, Cerdan and Klein differ from the claims in that the documents fail to disclose mesoderm cells or the pluripotent stem cells are seeded at a density between about 6x103 cells/cm2 and about 6x104 cells/cm2 (claims 2, 12) or at a density between about 6x104 cells/cm2 and about 3x105 cells/cm2 (claim 20). However, Giorgia cures the deficiency.
 
	Giorgia discloses [000112] the hESC or iPS cells can be seeded at from 1X 104  cells/cm2 to about 8 x 104 cells/cm2 values falling overlapping the claimed ranges of 6x103 cells/cm2 and about 6x104 cells/cm2 (claims 2, 12) and overlapping the claimed range of 6x104 cells/cm2 and 3x105  cells/cm2 (claim 20). Giorgia discloses [00138] if the seeding density is too low (less than approximately 1x104 cells/cm2), cells detach and lose viability even in the presence of a ROCK inhibitor. Giorgia discloses [00138] if seeded at too high a cell  density (greater than 5x104 cells/cm2), cells remain attached, but fail to  differentiate into hematoendothelial progenitors. Giorgia discloses the optimum seeding density between these limits is dependent on the method used for cell expansion, the passage number, and the overall condition of the ES cells.
	 It would have been obvious to one of ordinary skill to seed mesoderm cells at a concentration facilitating hemangioblast development. 
	One of ordinary skill would have had a reasonable expectation of success in seeding the cells at a low density or high density in view of the teachings of Giorgia showing successful cell culture. 

Response to Arguments

Applicants’ arguments, filed 03/19/2022, have been considered but not found persuasive.
	
	1.	Applicants argue (regarding 101 rejection):
First, claim 1 as amended states that the mesoderm cells, and thus, the substantially pure, isolated population of hematopoietic progenitor cells obtained according to the method of claim 1 (as recited in claim 16), are obtained from human pluripotent stem cells in vitro. Thus, the claimed genus of hematopoietic progenitor cell populations do not encompass naturally occurring cell populations.

Additionally, Applicant respectfully asserts that the substantially pure, isolated population of hematopoietic progenitor cells of claims 16-18 are markedly different from hematopoietic progenitor cells found in nature. As the specification explains:

While some naturally occurring HPCs are lineage-committed and can only differentiate into one cell type, the HPCs of the present invention are multipotent and are characterized as capable of differentiating into cells of both the myeloid and lymphoid lineages. HPCs of the present invention are characterized by high levels of expression of hematopoietic progenitor cell markers such as CD34 and CD45 [0023] of the application as filed (emphasis added).

Accordingly, the subject matter of claims 16-18 is not a naturally occurring product and, therefore, is patent eligible as a new and useful composition of matter.

	In reply and contrary to the arguments, the amendments to the claims do not add any structural limitations to the “substantially pure, isolated population of hematopoietic progenitor cells” as claimed. 
	Further, no claim claims any expression level of CD34 or CD45 and “increased expression “ has no limits.  Applicants are reminded that in a product-by-process claim, the product is examined (regarding the argument that the cells were obtained in vitro).

2.	Arguments regarding the rejection under 35 USC112, first paragraph are moot because the rejection has been withdrawn.

3.	Applicants argue (rejection under 35 USC 103):
Applicant respectfully submits that none of Wang 2012, Wang 2009, Kennedy, or Lengerke, either alone or in combination, teach or suggest the use of a chemically-defined culture medium that comprises the combination of “a fibroblast growth factor (FGF), a vascular endothelial growth factor (VEGF), a Notch agonist, a TGFB inhibitor, and an inhibitor of inositol monophosphatase” to differentiate mesoderm cells to hemangioblast cells. Thus, Applicant respectfully submits that the claims are not prima facie obvious for at least the reason that the first chemically-defined culture medium is not taught or suggested in the cited art.

	In reply and contrary to the arguments, the rejection has been recast above in view of the amendments to the claims.  Zhang, Cerdan, Huang and Klein, of record and previously cited, in combination with Wang 2012, Wang 2009, Kennedy  and Lengerke render obvious the claimed first chemically defined culture medium.
 	Wang discloses mesoderm cells were obtained by culturing hESCs in a serum-free, albumin- free chemically- defined cell culture medium comprising Activin A and BMP4 for 2 days followed by 2 days of treatment with VEGF and bFGF and followed by two day VEGF+bFGF+SB 431542 treatment (a TGFB inhibitor) (page 199, left column, second paragraph). 
	Wang 2009 discloses WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).
	Huang discloses hematopoietic differentiation is inhibited when Notch activity is enhanced in FLK1+ mesoderm progenitors (Abstract).  Cerdan discloses activation of the Notch pathway may aid in stimulating the production of hematopoietic progenitor cells (page 957, right column, top paragraph).
	Klein discloses L-690,330 is an inhibitor of IMPase activity (figure 1 figure legend).  Klein discloses (column 4, top paragraph) GSK-3 is a negative regulator of the Wnt signaling pathway. Klein discloses L-690,330 is an inhibitor of Gsk3 and can be used to activate Wnt/signaling (column 28, top paragraph).
	It would have been obvious to one of ordinary skill to include a Notch agonist and an inhibitor of inositol monophosphatase in the culture medium of Wang 2012,Wang 2009, Kennedy, Lengerke (jointly disclosing culture in media comprising FGF, VEGF and a TGFb inhibitor) in view of the teachings of Huang, Cerdan that activation of the Notch pathway may aid in production of hematopoietic progenitor cells, in view of Wang2009 that WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph) and Klein that inhibitors of the inositol monophosphatase pathway can be used to activate Wnt/signaling (column 28, top paragraph).
	The prior art discloses that culture media comprising FGF, VEGF, a Notch agonist, a TGFb inhibitor and an inositol monophosphatase inhibitor would facilitate the generation of hemangioblast cells from mesoderm.  Each growth factor or component therein is used for its known and intended use. 

2.	Applicants argue (page 3, top paragraph):
Furthermore, even assuming, arguendo, that the Office has met its burden in establishing a prima facie case of obviousness, the presently claimed invention is not obvious because the application describes advantageous and unexpected results. In particular, Applicant respectfully submits that the use of a cell culture medium comprising the combination of “a fibroblast growth factor (FGF), a vascular endothelial growth factor (VEGF), a Notch agonist, a TGF inhibitor, and an inhibitor of inositol monophosphatase (e.g., the five factor medium) for ultimately obtaining hematopoietic progenitor cells from arterial endothelial cells is an unexpected result that was not found in the prior art. As explained in the specification, the inventors discovered that the use of the five factor media (which is an insulin-free media) directed mesoderm cells to arterial hemogenic endothelium. See [0094] and FIG. 1A of the application as filed. Additionally, when used in a low density culture (as recited in claim 1), the five factor media activates the BMP4- SMAD1/5/8 pathway to turn arterial endothelial cells into arterial hemogenic endothelium. See [0095] and FIGS. 3A-3E of the application as filed. This cell density activated BMP4-SMAD1/5/8 pathway in arterial endothelium-to-hemogenic transition represents another unexpected result that is not described by the prior art.
	
	In reply and contrary to the arguments, the five factor media is obvious over the teachings of Wang 2012,Wang 2009, Kennedy, Lengerke (jointly disclosing culture in media comprising FGF, VEGF and a TGFb inhibitor) in view of the teachings of Huang, Cerdan and Klein as discussed, above (including a Notch agonist and an inositol monophosphatase inhibitor in the media).
	The prior art discloses that culture media comprising FGF, VEGF, a Notch agonist, a TGFb inhibitor and an inositol monophosphatase inhibitor would facilitate the generation of hemangioblast cells from mesoderm.  Each growth factor or component is used for its known and intended use. 
	Regarding the argued “low density,” claim 1, for example does not claim any particular density, only that the density be “low.”  Further, Wang discloses (page 205. Left column, third full paragraph) that initial culture density (1-2 X 105) resulted in low differentiation efficiency and that the density of 0.5 X 105 resulted in higher hematopoietic differentiation efficiency.  Therefore, contrary to arguments, the effect of low density culture and high density culture was known in the art.

	3.	Applicants argue that 
These results are also demonstrated by FIGS. 8A-8C, which show in vivo engraftment of hematopoietic progenitor cells produced by the claimed methods. None of the references cited by the Office described such advantageous and unexpected results.

	In reply, no claim claims in vivo engraftment.  Applicant’s arguments are not directed to the current claims.

 4.	Applicants argue (page 5, bottom paragraph):
Applicant respectfully submits that none of Wang 2012, Wang 2009, Kennedy, Lengerke, Zhang, Huang, and Cerdan either alone or in combination, teach or suggest the use of a chemically-defined culture medium that comprises the combination of “a fibroblast growth factor (FGF), a vascular endothelial growth factor (VEGF), a Notch agonist, a TGF® inhibitor, and an inhibitor of inositol monophosphatase” to differentiate mesoderm cells to hemangioblast cells.

Thus, Applicant respectfully submits that the claims are not prima facie obvious for at least the reason that the first chemically-defined culture medium is not taught or suggested in the cited art. Furthermore, even assuming, arguendo, that the Office has met its burden in establishing a prima facie case of obviousness, the presently claimed invention is not obvious because the application describes advantageous and unexpected results in using the five factor medium to differentiate mesoderm cells to hemangioblast cells, as described above with respect to the rejection to claims 1, 3, 6-8, 10, 11, 15-19, incorporated into this section by reference (but not repeated for brevity).
 
	In reply and contrary to the arguments, the five factor media is obvious over the teachings of Wang 2012,Wang 2009, Kennedy, Lengerke (jointly disclosing culture in media comprising FGF, VEGF and a TGFb inhibitor) in view of the teachings of Huang, Cerdan and Klein, disclosing that culture media comprising a Notch agonist, a TGFb inhibitor and an inositol monophosphatase inhibitor would facilitate the generation of hemangioblast cells from mesoderm.  Each growth factor or component is used for its known and intended use.  Contrary to arguments, there are no unexpected results in view of the teachings of the prior art.

	5.	Applicant’s arguments (page 6, “Claim 7 and 9”) regarding claim 7  are moot in view of the cancellation of the claim.  Applicants argue claim 9 is not obvious over the combination of Wang, Wang2009, Kennedy, Lengerke, Zhang, Huang and Cerdan and Klein.
	However, as discussed above, the inositol monophosphatase inhibitor L690,330 is known in the art. Klein discloses L-690,330 is an inhibitor of IMPase activity (figure 1 figure legend). Klein discloses (column 4, top paragraph) GSK-3 is a negative regulator of the Wnt signaling pathway. Klein discloses L-690,330 is an inhibitor of Gsk3 and can be used to activate Wnt/signaling (column 28, top paragraph).
	It would have been obvious to one of ordinary skill to include an inhibitor of inositol monophosphatase in the culture medium of Wang 2012,Wang 2009, Kennedy, Lengerke (jointly disclosing culture in media comprising FGF, VEGF and a TGFb inhibitor) in view of the teachings of Klein that inhibitors of the inositol monophosphatase pathway can be used to activate Wnt/signaling (column 28, top paragraph) and Wang2009 that WNT signaling is required for the formation of the hemogenic mesoderm/endothelium, a stage before commitment to hematopoietic progenitors (page 121, right column, first paragraph).

6.	Applicants argue (page 7, top paragraph):
Because claims 2, 12, and 20 depend from and require all of the elements of independent claims 1 or 19, these claims are not obvious over the combination of Wang 2012, Wang 2009, Kennedy, Lengerke, Zhang and Huang, and further in view of Giorgia for the same reasons discussed above as to why claims 1 and 19 are nonobvious in view of Wang 2012, Wang 2009, Kennedy, Lengerke, Zhang and Huang. Namely, none of Wang 2012, Wang 2009, Kennedy, Lengerke, Zhang and Huang, or Giorgia, either alone or in combination, teach or suggest the use of a chemically-defined culture medium that comprises the combination of “a fibroblast growth factor (FGF), a vascular endothelial growth factor (VEGF), a Notch agonist, a TGF inhibitor, and an inhibitor of inositol monophosphatase” to differentiate mesoderm cells to hemangioblast cells. Therefore, Applicant respectfully submits that claims 2, 12, and 20 are not obvious over the combination of Wang 2012, Wang 2009, Kennedy, Lengerke, Zhang and Huang, or Giorgia.

	In reply and contrary to the arguments, Giorgia discloses the advantages of culturing at different cell densities. Giorgia discloses [00138] if the seeding density is too low (less than approximately 1x104 cells/cm2), cells detach and lose viability even in the presence of a ROCK inhibitor. Giorgia discloses [00138] if seeded at too high a cell  density (greater than 5x104 cells/cm2), cells remain attached, but fail to differentiate into hematoendothelial progenitors. Giorgia discloses the optimum seeding density between these limits is dependent on the method used for cell expansion, the passage number, and the overall condition of the ES cells.
	 It would have been obvious to one of ordinary skill to seed mesoderm cells at a concentration facilitating hemangioblast development. 
	One of ordinary skill would have had a reasonable expectation of success in seeding the cells at a low density or high density in view of the teachings of Giorgia showing successful cell culture. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632